Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.414 Page 1 of 11




 Matthew R. Lewis (#7919)
 R. Jeremy Adamson (#12818)
 Megan J. Nelson (#15691)
 KUNZLER BEAN & ADAMSON, PC
 50 W. Broadway, 10th Floor
 Salt Lake City, Utah 84101
 Telephone: 801-994-4646
 mlewis@kba.law
 jadamson@kba.law
 mnelson@kba.law

 Attorneys for Defendants Grand America Hotels
 & Resorts, Inc. and Sinclair Services Company

                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION

  JANN DESCANZO, et al.,                                        DEFENDANTS’
                                                         REPLY IN SUPPORT OF THEIR
          Plaintiffs,                                        MOTION TO DISMISS
                                                        CLAIMS I AND II OF PLAINTIFFS’
  v.                                                     FIRST AMENDED COMPLAINT

  GRAND AMERICA HOTELS & RESORTS,
  INC., et al.,                                              Case No. 2:19-CV-00443-DB

          Defendants.                                              Judge Dee Benson

        Defendants Grand America Hotels & Resorts, Inc. (“Grand America”), and Sinclair

 Services Company (“Sinclair”) (collectively, “Defendants”) hereby submit this Reply in Support

 of Their Motion to Dismiss requesting that the Court dismiss Claims I and II of Plaintiffs’ First

 Amended Complaint (“FAC”) for failing to state a claim upon which relief may be granted.


                                         INTRODUCTION


        This case arises from an alleged failure to reimburse Plaintiffs—J-1 visa holders—for

 travel, visa, and recruiting costs allegedly incurred by Plaintiffs. The crux of Plaintiffs’ claims
Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.415 Page 2 of 11




 for FLSA and RICO, which are the subject of Defendants’ Motion to Dismiss, is that (1)

 Defendants violated FLSA by failing to reimburse Plaintiffs for travel, recruiting, and visa costs;

 and (2) Defendants formed an enterprise and engaged in schemes of misclassifying workers as J-

 1 workers instead of H-2B workers so they could avoid paying travel, recruiting, and visa costs

 that were allegedly reimbursable under FLSA.

        Plaintiffs’ Opposition to Defendant’s Motion to Dismiss takes the position that the FLSA

 claim should be sustained because Plaintiffs have adequately alleged facts to support

 reimbursement of Plaintiffs’ alleged travel, recruiting, and visa costs under the FLSA, and that

 the RICO claim is not preempted because it exists “independent” of the FLSA claim. These

 arguments are unavailing. No matter what “facts” that Plaintiffs have (or could) allege, the

 FLSA Claim fails as a matter of law because there is no regulatory basis for requiring employers

 of J-1 workers to reimburse those workers for travel, recruiting, and visa costs. Even if there

 were such a plausible basis for reimbursement under FLSA (which there is not), the RICO claim

 also fails because it would not exist “but for” the FLSA claim.

        Moreover, Plaintiffs do not even attempt to dispute that they have omitted vital facts from

 their complaint in an attempt to create a distorted picture of the role of an employer in the J-1

 program or that the fees they seek to recover are independently negotiated between participants

 and their sponsors, which entities collect and retain any fees paid by participants. Plaintiffs also

 do not dispute that a finding by this Court that a J-1 participant is able to seek the payment of

 travel costs and expenses from an employer by merely alleging that the employer violated a

 participant’s Training/Internship Training Plan would open the floodgates of litigation and



                                                   2
Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.416 Page 3 of 11




 threaten the very existence of the J-1 Program, which has been in place for nearly 60 years and

 benefitted millions of participants.

          For the reasons addressed in Defendants’ Motion to Dismiss and in this reply, Claims I

 and II should be dismissed.


                                           ARGUMENT

     I.      PLAINTIFFS’ FLSA CLAIM SHOULD BE DISMISSED BECAUSE IT
             LACKS AN ADEQUATE REGULATORY BASIS.


          Plaintiffs seek to impose on Defendants a “heightened burden” of proof that is

 inapplicable here by accusing Defendants of asking the Court to imply an FLSA “exemption” to

 avoid paying J-1 interns’ costs for travel, recruiting, and visas. (Opp. at 16.) Defendants do not

 deny that Plaintiffs are generally subject to the FLSA’s minimum wage requirements, and, thus,

 are not seeking an “exemption.”1 Rather, Defendants contend that Plaintiffs have failed to allege

 any cognizable regulatory basis under which J-1 visa holders’ travel, recruiting, and visa costs

 could plausibly be “primarily for the benefit of” Grand America and Sinclair or otherwise be

 reimbursable under the FLSA. Plaintiffs’ FLSA claim should be denied because a determination

 of whether an expense is primarily for the benefit of an employer or otherwise reimbursable

 under FLSA depends on the applicability of relevant regulations (or lack thereof). See Wass v.

 NPC Int’l, Inc., 688 F. Supp. 2d 1282 (D. Kan. 2010) (discussed below); Villanueva-Bazaldua v.

 TruGreen Ltd. Partners, 479 F. Supp. 2d 411, 417–18 (D. Del. 2007); Castellanos-Contreras v.


 1
   Plaintiffs’ reliance on Jatupornchaisri v. Wyndham Vacation Ownership, Inc., No. 6:12-CV-59-
 ORL-31GJK, 2012 WL 1600435 (M.D. Fla. May 7, 2012) is misplaced for this reason. Unlike
 the plaintiffs in Wyndham, Plaintiffs do not assert that they are non-employees who “fall outside
 the purview of FLSA,” id. at *2.
                                                  3
Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.417 Page 4 of 11




 Decatur Hotels, LLC, 622 F.3d 393, 400–03 (5th Cir. 2010). Here, Plaintiffs cannot point to a

 single regulation, of the DOL or otherwise, that provides an adequate legal basis for requiring the

 reimbursement of the expenses at issue. Moreover, the guidance provided by the State

 Department to J-1 participants clearly provides that fees will be charged by sponsors and that

 those fees vary. The same guidance also provides that the wages paid by an employer “may not

 cover all of their expenses”, a warning that would be unnecessary if all of the expenses of the

 program were required to be reimbursed by the employer as wages. (See Motion to Dismiss at 9-

 10.)

        Plaintiffs take the position that they have alleged facts establishing that Plaintiffs’

 recruiting, visa, and travel costs were primarily for the benefit of defendants. (Opp. at 11.) But

 no facts that Plaintiffs have alleged, or could plausibly allege, can overcome the fundamental

 lack of regulatory basis for reimbursing those expenses in the context of the J-1 worker program.

 Tellingly, the regulation on which Plaintiffs rely to support their claim is 29 C.F.R. § 503.16.

 Yet, even Plaintiffs recognize that this is a H-2B regulation. (FAC ¶ 5.29 (“Had Defendants

 used the H-2B visa program rather than the J-1 internship program, they could not have

 charged—or permitted their recruiters to charge—Recruiting Fees or Visa Fees, because

 charging such fees is prohibited by law, including by 29 C.F.R. § 503.16”); see also ¶¶ 5.30,

 5.59, 5.84, 5.113, 5.137). The applicable regulations’ silence as to the issue of reimbursement of

 recruiting fees, visa costs, or transportation costs in connection with J-1 visas “is deafening”

 given the presence of such requirements in regulations governing other visa programs. See

 Castellanos-Contreras, 622 F.3d at 400.




                                                   4
Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.418 Page 5 of 11




        A court may evaluate an expense reimbursement claim as a matter of law based on the

 applicability (or lack thereof) of any regulations that address reimbursement of those expenses in

 the relevant context. See Wass; Castellanos-Contreras. For example, in Wass, the Court granted

 defendant’s motion for judgment on the pleadings dismissing plaintiffs’ FLSA claim based on

 defendant’s alleged failure to properly reimburse pizza delivery drivers for the actual amount of

 certain vehicle-related expenses rather than an approximation of the expenses, where a specific

 DOL regulation expressly allowed an employer to make merely a reasonable approximation of

 those expenses. Id. at 1285–86. Similarly, in Castellanos, the Court concluded, as a matter of

 law, that an H-2B worker’s inbound travel and visa expenses were not reimbursable, due to the

 lack of any statute or regulation that expressly stated that inbound travel expenses must be

 advanced or reimbursed by an employer of an H–2B worker. Castellanos at 400–03. See also

 Villanueva-Bazaldua v. TruGreen Ltd. Partners, 479 F. Supp. 2d 411, 413 (D. Del. 2007)

 (denying motion for class certification brought by H-2B visa holder due, in part, to “the absence

 of an H–2B regulation that provides the legal obligation for the violations alleged or an

 authoritative case”).

        In support of their position that a J-1 intern’s travel, recruiting, and visa expenses should

 be reimbursed, Plaintiffs rely primarily on an Eleventh Circuit opinion, Arriaga v. Fla. Pac.

 Farms, L.L.C., 305 F.3d 1228 (11th Cir. 2002). (Opp. at 12–14.) But Arriaga is not binding

 precedent in District of Utah. Even its persuasive value is minimal. Unlike Plaintiffs, who are J-

 1 visa holders, the plaintiffs in Arriaga held visas under the H-2A visa program. Id. at 1244.

 Additionally, though even the court in Arriaga recognized that a determination of whether a cost

 is primarily for the benefit of the employer “begins with the DOL regulations,” id. at 1237, the

                                                  5
Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.419 Page 6 of 11




 court problematically held that travel and visa costs could be reimbursed even in the absence of a

 regulation that expressly addressed whether workers could be for reimbursed for those specific

 costs in the context of the H-2A program. Id. at 1241–46.

        Other courts—especially those outside of the Eleventh Circuit—have declined to follow

 the Arriaga court’s approach and have restricted reimbursement of workers’ travel and

 immigration-related expenses in the absence of a statute or regulation expressly requiring

 reimbursement of such expenses in the context of the specific guest worker program at issue.

 See, e.g., Castellanos-Contreras v. Decatur Hotels, LLC, 622 F.3d 393, 400–03 (5th Cir. 2010)

 (concluding that a H-2B worker’s inbound travel, visa, and recruitment expenses were not

 reimbursable in the absence of a statute or regulation that expressly required otherwise);

 Villanueva-Bazaldua v. TruGreen Ltd. Partners, 479 F. Supp. 2d 411, 417–18 (D. Del. 2007)

 (denying motion for class certification brought by H-2B visa holder “[i]n the absence of an H–

 2B regulation that provides the legal obligation for the violations alleged or an authoritative

 case” and finding Arriaga inapplicable because Arriaga was decided in context of the H-2A

 program); Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 898–99 (9th Cir. 2013) (concluding

 that employer had to reimburse H-2A workers during the first week of work for certain inbound

 travel and immigration expenses—but only after relying on language in regulatory preamble that

 specifically provided for reimbursement of travel/immigration related expenses for H-2B

 workers and that stated that the same analysis should apply in the context of the H-2A program).

        The Court should exercise restraint and decline to create a new reimbursement rule for J-

 1 workers that neither Congress nor the DOL have chosen to implement, which would affect



                                                  6
Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.420 Page 7 of 11




 multitudes of employers and workers nationwide. Plaintiffs’ claim fails as a matter of law and

 should be dismissed.


    II.      PLAINTIFFS’ RICO CLAIM SHOULD BE DISMISSED BECAUSE IT IS
             PREEMPTED BY THE FLSA.


          Plaintiffs downplay the significance of FLSA preemption by asserting that it is “not

 ‘preemption’ in the typical sense,” and by briefly noting that district courts are split on whether

 FLSA provides the exclusive remedy for violations of the statute’s provision. But numerous

 courts—including district courts in the 10th Circuit—have found that the FLSA “preempts” other

 federal statutes when the FLSA supplies a more specific statutory scheme for relief. See, e.g.,

 Barnett v. Pikes Peak Cmty. Coll. Police Dep’t, No. 14-CV-02820-LTB, 2015 WL 4245822, at

 *4 (D. Colo. July 14, 2015); (“Nonetheless, I agree with Defendants’ contention that this

 [Section 1983] claim should be dismissed on the basis that it is preempted by the FLSA”);

 Valverde v. Xclusive Staffing, Inc., No. 16-CV-00671-RM-MJW, 2017 WL 1386351, at *5 (D.

 Colo. Feb. 23, 2017), report and recommendation adopted in part, rejected in part, No. 16-CV-

 00671-RM-MJW, 2017 WL 3866769 (D. Colo. Sept. 5, 2017) (“All duplicative RICO claims are

 preempted by the FLSA’s comprehensive administrative scheme”). The policy reasons for this

 are clear—because “allowing plaintiffs to pursue a civil RICO claim grounded in the same facts

 as plaintiffs’ FLSA claim would, essentially, create a new private right of action that would

 allow plaintiffs to seek treble damages—instead of merely seeking unpaid wages and liquidated

 damages . . .” DeSilva v. N. Shore-Long Island Jewish Health Sys., Inc., 770 F. Supp. 2d 497,

 515 (E.D.N.Y. 2011). At their essence, Plaintiffs’ allegations much like the allegations at issue




                                                   7
Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.421 Page 8 of 11




 in Valverde, DeSilva, and Choimbol2 seek a remedy for an alleged FLSA violation not provided

 for by the FLSA.

        Plaintiffs’ Opposition incorrectly contends that Defendants have ignored the “but for”

 preemption test. In fact, Defendants’ motion unambiguously asserts that the RICO claim should

 be denied because “at its essence,” it “stems from the[] FLSA claim,” and the allegedly

 actionable conduct would not have occurred “but for the [alleged] proscriptions of FLSA.”

 (Mot. at 14–15 (citing cases).) That “but for” analysis necessarily requires examining the extent

 to which the FLSA and RICO claims are duplicative. (Mot. at 14 (citing cases).) See also, e.g.,

 Eldred v. Comforce Corp., 2010 WL 812698, at *10 (N.D.N.Y. Mar. 2, 2010) (“Moreover, much

 of what Plaintiffs allege is duplicative of their claims under the FLSA”); Choimbol v. Fairfield

 Resorts, Inc., No. 2:05CV463, 2006 WL 2631791, at *5 (E.D. Va. Sept. 11, 2006) (“In light of

 Congress’ intent to provide a comprehensive remedial scheme under the FLSA as previously

 noted, district courts examining the issue of preemption have repeatedly focused on whether the

 factual basis for claims essentially duplicate or are equivalent to the plaintiffs’ respective FLSA

 claims”).




 2
   (See Mot. at 14.) The facts in Choimbol are especially analogous. In Choimbol, the plaintiffs
 brought FLSA and RICO claims that arose from defendants’ alleged misclassification of
 employees as contractors/subcontractors and failure to pay overtime which resulted, at least in
 part, due to the misclassification. Choimbol v. Fairfield Resorts, Inc., No. 2:05CV463, 2006 WL
 2631791, at *2 (E.D. Va. Sept. 11, 2006). Similarly, Plaintiffs essentially argue that they were
 “misclassified” as J-1 interns instead of H-2B workers, alleging that Defendants improperly
 avoided paying travel costs, recruiting costs, and visa costs that they otherwise would have paid
 if Plaintiffs were hired as H-2B workers rather than J-1 interns. (See FAC at ¶¶ 5.28–5.31, 5.58–
 5.60, 5.83–5.85, 5.112–5.114, 5.136–5.138, 5.149, 5.154, 5.182, 6.7.)
                                                  8
Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.422 Page 9 of 11




           Plaintiffs’ Opposition downplays the redundancy of the FLSA and RICO claims and

 otherwise fails to recognize why the RICO allegations would not be actionable if not for

 Plaintiffs’ alleged FLSA proscriptions. In fact, the crux of Plaintiffs’ RICO claim is an alleged

 “enterprise” that purportedly was “formed for the purpose of inducing the State Department to

 issue visas to the J-1 visa interns and then benefiting from that conduct during the course of the

 employment of Plaintiffs and those similarly situated by, among other things, employing

 Plaintiffs as low-wage [J-1] workers without having to pay the Travel Costs, Recruiting Fees,

 and higher Visa Fees associated with H-2B workers.” (FAC ¶ 5.149; see also id. ¶¶ 5.154 &

 5.182.)

           As Plaintiffs acknowledge, whether Defendants had to pay travel costs, recruiting fees,

 and higher visa fees associated with H-2B workers is a function of an employer’s FLSA

 minimum wage requirements. (See, e.g., FAC ¶¶ 1.10, 6.3) This is apparent from Plaintiffs’

 repeated allegations that Defendants improperly avoided paying travel costs, recruiting costs, and

 visa costs that they otherwise would have paid if Plaintiffs were hired as H-2B workers rather

 than J-1 interns. (See FAC at ¶¶ 5.28–5.31, 5.58–5.60, 5.83–5.85, 5.112–5.114, 5.136–5.138,

 5.149, 5.154, 5.182, 6.7.) Put differently, if the FLSA did not exist and did not (according to

 Plaintiffs) require reimbursement of travel costs, recruiting fees, and higher visa fees, Plaintiffs’

 allegations of the underlying alleged “enterprise” and schemes would likewise fail, since the

 alleged purpose of the enterprise was to misclassify guest workers in an effort to skirt

 reimbursement requirements under FLSA. Thus, Plaintiffs’ RICO claim fails as a matter of

 law—particularly under the heightened scrutiny afforded to fraud-based RICO claims. See, e.g.,

 Cayman Expl. Corp. v. United Gas Pipe Line Co., 873 F.2d 1357, 1362 (10th Cir. 1989) (“we

                                                   9
Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.423 Page 10 of 11




 believe that the threat of treble damages and injury to reputation which attend RICO actions

 [which] justify requiring [a] plaintiff to frame its pleadings in such a way that will give the

 defendant, and the trial court, clear notice of the factual basis of the predicate acts”).

         Plaintiffs’ RICO claim should also be dismissed.

                                          III.    CONCLUSION


         For the foregoing reasons, the Court should grant Defendants’ Motion and dismiss

 Claims I and II.

         DATED this the 20th day of December 2019.

                                                 KUNZLER BEAN & ADAMSON, PC

                                                 /s/
                                                 Matthew R. Lewis
                                                 R. Jeremy Adamson
                                                 Megan J. Nelson

                                                 Attorneys for Defendant Grand America Hotels &
                                                 Resorts, Inc. and Sinclair Services Company




                                                   10
Case 2:19-cv-00443-HCN-DBP Document 43 Filed 12/20/19 PageID.424 Page 11 of 11




                                CERTIFICATE OF SERVICE

        On this 20th day of December, 2019, the undersigned hereby certifies that a true and

 correct copy of the foregoing REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO

 DISMISS CLAIMS I AND II OF PLAINTIFFS’ FIRST AMENDED COMPLAINT was

 filed with the Clerk of the Court using the CM/ECF system, which sent notifications of such

 filing to the following:

                                        P. Alex McBean
                                   Alex McBean Law Office
                                         P.O. Box 1726
                                     Bountiful, Utah 84011
                                     Mcbean04@gmail.com
                                              -and-
                                       Alexander N. Hood
                                        Towards Justice
                                   1410 High Street, Ste 300
                                       Denver, CO 80218
                                    alex@towardsjustice.org
                                              -and-
                                        Erika L. Nusser
                                         Beth E. Terrell
                                  Terrell Marshall Law Group
                                   936 N 34th Street, Ste 300
                                       Seattle, WA 98103
                                  enusser@terrellmarshall.com

                                     Attorneys for Plaintiffs



                                             /s/ Allie Orr
                                             Allie Orr




                                               11
